Citation Nr: 0527577	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to service-connected spine disabilities.

2.  Entitlement to service connection for a right leg 
disorder, to include arthritis, as secondary to service-
connected spine disabilities.

3.  Entitlement to service connection for a right groin 
disorder, to include pelvis arthritis, as secondary to 
service-connected spine disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had an initial period of active duty for 
training from August 1980 to December 1980; he then served on 
active duty in the United States Air Force from July 1982 to 
September 1990.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

In March 2003, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  On May 21, 2003, while the Board was in 
the process of developing additional evidence in this case, 
the United States Court of Appeals for the Federal Circuit, 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to conduct its own 
evidentiary development) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of that 
right to initial consideration of the evidence by the RO.

Under the circumstances, and given that the appellant had not 
waived his right to have the additional evidence considered 
initially by the RO, the Board remanded the case, in December 
2003, for adjudication by the RO in order to comply with the 
holding in DAV.  The case has now been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The appellant is service connected for a thoracic spine 
disability and for a lumbar spine disability.

2.  The veteran does not have a right leg or right groin 
disorder.

3.  No right knee disorder, including arthritis, is 
attributable to the appellant's service-connected spine 
disabilities.


CONCLUSION OF LAW

The veteran does not have a right knee disorder, a right leg 
disorder, or a right groin disorder that is proximately due 
to, or the result of, any service-connected spine disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he is currently suffering from 
various disorders of the right lower extremity and groin, 
including arthritis, that are secondary to his service-
connected thoracic and lumbar spine disabilities.  He 
testified at his October 2000 personal hearing at the RO that 
he had been told by a doctor that the arthritis in his spine 
was moving to other areas.  He said that he had been having 
problems with his right knee, leg and groin since his initial 
back disability.  He further stated that he had received VA 
treatment for these claimed conditions.  The appellant 
testified that he did not have any hernia damage or inguinal 
hernia.  

The appellant underwent a VA spine examination in December 
1999; he complained of chronic pain that developed with 
radiation to the right hip and development of groin pain on a 
daily basis.  Review of VA treatment records dated between 
1998 and 2000 reveals that his right hip was x-rayed in April 
1999.  At that time, there was no evidence of fracture, 
dislocation or osteoarthritis in the appellant's right hip.  
The hip joint space appeared normal.

The appellant underwent another VA neurological examination 
in December 2000; he complained of pain in his right hip that 
went down into his leg.  Deep tendon reflexes in the lower 
extremities were 2+ and symmetrical.  The appellant's gait 
was normal.  

Radiographic examination of the appellant's pelvis was 
accomplished in a private facility in December 2000.  The x-
ray revealed no acute fractures.  There was no localized 
lytic change.  The clinical impression was minimal 
osteoarthritic changes of the hips.

Review of VA treatment records dated between April 2001 and 
October 2001 reveals that the appellant complained of pain in 
his right hip in June 2001.  The clinical assessment was 
degenerative joint disease of the right hip.  The appellant 
also complained of increasing pain in his right thigh and 
knee.  

The appellant underwent a VA peripheral nerves examination in 
April 2002; he complained of pain radiating from his back 
into his right leg.  On physical examination, his strength 
was 5/5 in both lower extremities.  His gait was normal.

Review of the appellant's medical records from the Wayne 
Medical Center reveals that the appellant was treated for 
some intermittent osteoarthritis symptoms in August 2001.  

Review of the appellant's VA medical treatment records dated 
between October 2001 and September 2004 reveals that he 
received treatment for problems other than his right lower 
extremity.

The appellant most recently underwent a VA medical 
examination in March 2004; the examiner reviewed the 
appellant's claims file.  The appellant complained of 
radiation of pain from his lower back into his right lateral 
hip and buttock.  There was further radiation into the 
lateral aspect of the right thigh.  The appellant also 
complained of discomfort around his right knee.  He said that 
it ached constantly and that it popped on occasion.  He 
reported no swelling and said that there were only rare 
episodes of the knee giving way.  After examining the 
appellant, the VA physician stated that there appeared to be 
no intrinsic pathology of the right hip.  The examiner stated 
that the radiographs were unremarkable and that it appeared 
that the appellant's discomfort was most likely referred pain 
emanating from his lumbar spine.  The examiner also stated 
that there was no intrinsic pathology of the right groin.  
The examiner further stated that the appellant apparently had 
some early degenerative changes of the right knee.  The 
examiner concluded that the appellant's right knee pathology 
more likely than not bore no etiologic relationship 
whatsoever to his lumbar spine disability.  The examiner 
stated that there was no etiologic relationship between the 
lumbar spine condition and the development of pathology about 
the right knee.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has considered the appellant's statements that he 
has various problems, including arthritis, with his right 
hip, pelvis, groin, thigh and knee, as a result of his 
service-connected spine disabilities.  These statements are 
not competent evidence of a diagnosis of any such pathology.  
Although lay evidence is acceptable to prove the occurrence 
of an injury or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite expertise.

As noted above, the medical evidence of record indicates that 
the appellant has not experienced any intrinsic pathology of 
either the right hip or the right groin.  While the appellant 
has stated that he has pain in those areas due to his spine 
disabilities, the Board notes that that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The claims file does not contain 
competent medical evidence to the effect that the appellant 
currently suffers from any right leg (except for knee 
arthritis), thigh, hip, groin or pelvis disorder.  It appears 
that he merely experiences referred pain without any 
intrinsic pathology.  No examiner has identified any current 
disability, except knee arthritis as noted above.  This 
weighs against the appellant's claims, so much so that the 
Board finds that the preponderance of the evidence is against 
these claims of secondary service connection.

The appellant has also claimed that his current right knee 
disorder, including arthritis, is secondary to his already 
service-connected spine disabilities.  The language of 
38 C.F.R. § 3.310 requires consideration of whether service-
connected disability has made the claimed disability 
chronically worse, even if the service-connected disability 
did not cause the claimed disability.  However, in this case, 
there is no competent medical evidence of record to suggest 
that the appellant's right knee disorder has either been 
caused by or aggravated by the spine disabilities.  In fact, 
a VA examiner has opined that there is no relationship 
whatsoever to the spine disabilities.  The Board concludes, 
therefore, that the evidence does not support the finding, in 
the sense that Allen represents, of a nexus between the 
appellant's right knee pathology and the service-connected 
spine disabilities.  Likewise, the evidence does not support 
a finding of any causal connection.  The preponderance of the 
evidence is therefore against the secondary service 
connection claim for the right knee.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's secondary service connection claims.  Because the 
preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for secondary service 
connection in letters sent by the RO in July 2001, and 
February 2004, as well as the discussion in the June 2000 
Statement of the Case (SOC) and the January 2001, August 
2002, and April 2005 Supplemental Statements of the Case 
(SSOC) and the December 2003 Board remand.  The appellant was 
notified of the information necessary to substantiate his 
claims for secondary service connection in these documents.  
He was provided with the text of 38 C.F.R. § 3.159 in the 
April 2005 SSOC.  He was also told that he needed to ensure 
that all pertinent evidence was submitted.  He was informed 
as to what was required of him and what VA would do to assist 
him.  Therefore, VA has no outstanding duty to inform.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the November 1999 rating 
decision.  Although all required notices were not provided 
until after the RO adjudicated the claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private and VA outpatient 
medical records were obtained and associated with the claims 
file.  The appellant was afforded various VA medical 
examinations and a RO hearing.  The appellant did not provide 
any information to VA concerning treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The appellant was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the VCAA.  

Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).


ORDER

Entitlement to secondary service connection for a right knee 
disorder, a right leg disorder, including the hip and thigh, 
or a right groin disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


